IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                    : No. 196 WAL 2021
                                                 :
                     Respondent                  :
                                                 : Petition for Allowance of Appeal
                                                 : from the Order of the Superior Court
              v.                                 :
                                                 :
                                                 :
ANGELO WEEDEN,                                   :
                                                 :
                     Petitioner                  :


                                        ORDER



PER CURIAM

      AND NOW, this 11th day of May, 2022, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by petitioner, is:

      Whether a “Shotspotter Investigative Lead Summary” written report, which
      purports to show the time and location of a shooting incident and was
      offered as substantive evidence to the jury at trial, is testimonial in nature
      and subject to the protections afforded under the Confrontation Clause
      enshrined in the Sixth Amendment of the United States Constitution and
      Article I, Section 9 of the Pennsylvania Constitution.